Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-10 and 21, among other subject matters claimed, no prior art found having a combining node structure integrally formed in the semiconductor die, wherein the combining node structure includes an elongated conductive bondpad that is exposed at a top surface of the semiconductor die and has a length that extends in a first direction, and wherein the combining node structure has multiple sections, including a first section and a second section; a plurality of wirebonds with first ends connected to the output of the first amplifier and second ends connected to the first section of the combining node structure; and a conductive path integrally formed in the semiconductor die and directly electrically connecting the output of the second amplifier to the second section of the combining node structure.  
	Claims 11-17, among other subject matters claimed, no prior art found having
a combining node structure integrally formed in the semiconductor die and comprising an elongated conductive bondpad that is exposed at a top surface of semiconductor die and has a length that extends in a first direction, and wherein the combining node structure has multiple sections, including a first section and a second section; a plurality of wirebonds with first ends connected to the first drain terminal of the first FET, and 
	Claims 11-17, among other subject matters claimed, no prior art found having 
a combining node structure integrally formed in the semiconductor die, wherein the combining node structure includes a first elongated conductive bondpad that is exposed at a top surface of the semiconductor die and has a length that extends in a first direction, and wherein the combining node structure has multiple sections, including a first section and a second section; a plurality of wirebonds with first ends connected to the second elongated conductive bondpad of the first amplifier and second ends connected to the first section of the combining node structure; and 7a conductive path integrally formed in the semiconductor die and directly electrically connecting the output of the second amplifier to the second section of the combining node structure.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843